— In a child protective proceeding pursuant to Family Court Act article 10, the nonparties Jill C. Stone and Jill C. Stone, Esq., EC., appeal from an order of the Family Court, Suffolk County (Cheng, J.), dated September 11, 2012, which granted the motion of the attorney for the child to disqualify them as counsel for Neel S. in this proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
*475The appellants contend that the Family Court improperly disqualified them as counsel for Neel S. in this proceeding. However, in light of the fact that the subject proceeding has been concluded, rendering this appeal academic (see Rivas v Raymond Schwartzberg & Assoc., PLLC, 52 AD3d 401, 402 [2008]), and because the exception to the mootness doctrine does not apply (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]), the appeal must be dismissed. Mastro, J.E, Leventhal, Chambers and Hinds-Radix, JJ., concur.